239 U.S. 117 (1915)
UNITED STATES
v.
FREEMAN.
No. 481.
Supreme Court of United States.
Argued October 21, 1915.
Decided November 15, 1915.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
Mr. Assistant Attorney General Warren for the United States.
There was no appearance or brief for defendant in error.
*119 MR. JUSTICE VAN DEVANTER delivered the opinion of the court.
This is an indictment under § 240 of the Criminal Code making it a punishable offense knowingly to "ship or cause to be shipped from one State, . . . into any other State, . . . or from any foreign country into any State, . . ." any package of or containing intoxicating liquor of any kind, "unless such package be so labeled on the outside cover as to plainly show the name of the consignee, the nature of its contents, and the quantity contained therein." The indictment was returned in the District of Kansas and charges the defendant with violating the statute by knowingly shipping and causing to be shipped from Joplin, Missouri, into Cherokee County, Kansas, six unlabeled trunks severally containing from twelve to fifteen gallons of intoxicating liquor. By a motion to quash and a demurrer it was objected that the offense denounced by the statute is complete when the package is delivered to the carrier for shipment, and therefore that the offense charged was not cognizable in the District of Kansas but only in the Western District of Missouri. Acceding to this construction of the statute, the District Court sustained the motion to quash and the demurrer and entered a judgment discharging the defendant. The Government brings the case here under the *120 Criminal Appeals Act, of March 2, 1907, c. 2564, 34 Stat. 1246.
As usually understood, to ship a package from one State into another or from a foreign country into a State is to accomplish its transportation from the one into the other by a common carrier, and is essentially a continuing act whose performance is begun when the package is delivered to the carrier and is completed when it reaches its destination. We think it is to such an act that the statute refers. To reach a different conclusion the word "ship" must be read as if it were "deliver for shipment." No doubt it sometimes has that meaning, but it plainly is not so used in this instance. The statute deals with shipping liquor from a foreign country into a State as well as with shipping it from one State into another State. It puts both upon the same plane and makes them equally criminal. Whatever marks the completion of the offense in one likewise marks it in the other. If it be the delivery to the carrier in the case of interstate shipments it equally is this delivery in the case of shipments from a foreign country. And yet all will concede that Congress did not intend to do anything so obviously futile as to denounce as criminal an act wholly done in a foreign country, such as is the delivery to the carrier where the shipment is from a foreign country into a State. So, if its words permit, as we think they do, the statute must be given a construction which will cause it to reach both classes of shipments, and thereby to accomplish the purpose of its enactment. United States v. Chavez, 228 U.S. 525. This, we think, requires that it be construed as referring to the continuing act before indicated whereby the transportation into a State is accomplished, whether the package comes from another State or from a foreign country. In this view the completion of the offense will always be within a jurisdiction where the statute can be enforced.
*121 The District Court rightly recognized that, under Jud. Code, § 42, formerly Rev. Stat., § 731, the offense charged was cognizable in the District of Kansas, as well as in the Western District of Missouri, if the place to which the packages were transported was the place of the completion of the offense.
Therefore nothing need be said upon that point.
Judgment reversed.